Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 09/24/2021.  
Claim 5 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the previous office action. 
Applicant has amended claims 1, 6 and 7 to include the allowable limitations of claim 5 and intervening claims 2 and 4.
The applicant has canceled claims 2, 4 and 5.  Claim 6 is also amended in order to overcome the objection.  The objection have been withdrawn by the examiner.
The drawings filed on 03/07/2019 are acceptable.
Claims 1, 3, 6 and 7 are pending and have been examined.
Allowable Subject Matter
Claims 1, 3, 6 and 7 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control device further includes: a voltage-ratio-command-value receiving unit that receives a voltage ratio command value, which is a command value indicating a quotient of the first DC voltage   appearing in the first DC system divided by the second DC voltage appearing in the second DC system; and a voltage-ratio responding unit that stops the operation of the second control unit and the fourth control unit under condition where the voltage ratio command value is equal to or smaller than a predetermined threshold”Page 3 of 10Application No. 16/331,322 Attorney Docket No. 029118.PC126US appearing in the first DC system divided by the second DC voltage appearing in the second DC system; and a voltage-ratio responding unit that stops the operation of the second control unit and the fourth control unit under condition where the voltage ratio command value is equal to or smaller than a predetermined threshold.  

In re to claim 6, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the control device further includes a fourth control unit that switches the first and fourth switching elements to the OFF state and switches the second and third switching elements to the ON state in a state where an absolute value of the first current is 1/10 or less of the peak value of the first current when a second predetermined period elapses after the second control unit operates, and wherein a first DC voltage appearing in the first DC system is two to seven times as large as a second DC voltage appearing in the second DC system, and wherein the control device further includes: a voltage-ratio-command-value receiving unit that receives a voltage ratio command value, which is a command value indicating a quotient of the first DC voltage appearing in the first DC system divided by the second DC voltage appearing in the second DC system; and a voltage-ratio responding unit that stops the operation of the second control unit and the fourth control unit under condition where the voltage ratio command value is equal to or smaller than a predetermined threshold”.
In re to claim 7, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first and fourth switching elements are switched to the OFF state when switching the second and third switching elements to the ON state, the first and fourth switching elements are switched to the ON state when switching the second and third switching elements to the OFF state, and the first and fourth switching elements are switched to the OFF state and the second and third switching elements are switched to the ON state in a state where an absolute value of the first current is 1/10 or less of the peak value of the first current when a second predetermined period elapses after the first and fourth switching elements are switched to the ON state, and wherein a first DC voltage appearing in the first DC system is two to seven times as 
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 3, claim 3 depend from claim 1, thus is also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839